Citation Nr: 9916435	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-13 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-operative 
herniated nucleus pulposus of L4-L5, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1988.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in June 1998 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which increased the rating for the veteran's back 
disability to 40 percent disabling.  

The veteran has also raised the issue of entitlement to a 
total rating based on unemployability, which the RO 
adjudicated and denied in a December 1998 rating decision.  
As the veteran has not yet entered a notice of disagreement 
with that decision, the issue of entitlement to a total 
rating based on unemployability is not currently on appeal to 
the Board.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that an increased 
rating issue pending on appeal could be disposed of without 
regard to the subsequently raised issued of a total 
disability rating based on individual unemployability.  
Parker v. Brown, 7 Vet. App. 116 (1994).  


FINDING OF FACT

The veteran's service-connected post-operative herniated 
nucleus pulposus of L4-L5 is primarily manifested by 
persistent symptoms of radiculoneuropathy of the left lower 
extremity compatible with absent ankle jerk, including 
sensation deficits and left foot drop, as well as constant 
severe low back pain, weakness, stiffness, and severe 
limitation of motion of the lumbar spine, with little 
intermittent relief. 

 
CONCLUSION OF LAW

The criteria for a 60 percent rating for post-operative 
herniated nucleus pulposus of L4-L5 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The Court has held that an allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5293 provides that for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, a 60 percent 
evaluation is appropriate.  For severe intervertebral disc 
syndrome, with recurrent attacks, and intermittent relief, a 
40 percent evaluation will be assigned.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

Regarding disability of the joints, inquiry will be directed 
to considerations of more or less movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity, and atrophy of disuse.  
38 C.F.R. § 4.45. 

The evidence reflects that in 1986 in service the veteran 
suffered a compressed vertebral injury as the result of a 
parachute jump, which resulted in his discharge from service.  
Effective from November 1988, service connection was 
established for the veteran's low back disability, post-
operative herniated nucleus pulposus of L4-L5, rated as 10 
percent disabling.  This rating was continued until the June 
1998 rating decision currently on appeal increased the rating 
to 40 percent disabling.    

The veteran contends that his service-connected low back 
disability has increased in severity, and is manifested by 
pain which requires an occasional epidural block, 
osteoarthritic changes, left foot drop, chronic flare-ups, 
sensation deficits, including absent ankle jerk, motor 
strength deficits, muscle rigidity of L4-L5, and severe 
limitation of motion of the lumbar spine.  

During a VA compensation examination in February 1998, the 
veteran reported that he had experienced foot drop for 
several years and numbness, and complained of constant low 
back pain which flared about one time per week, weakness, and 
stiffness.  Physical examination revealed: muscle rigidity at 
the L4-L5 region; generalized pain with lumbar spine 
palpation and severe trigger point pain at the left sciatic 
nerve area; sensation deficits in the left distal foot; no 
left extremity deep tendon reflex or left Achilles tendon 
reflex; poor motor strength; increased back pain with any 
equal leg-bearing weight on both feet; and ranges of motion 
of lateral bending 12 degrees to the right and 7 degrees to 
the left, 15 degrees rotation bilaterally, 7 degrees of 
flexion, and 10 degrees hyperextension.  The resulting 
relevant diagnoses were: history of herniated disc L4-L5 
during service; status post diskectomy of L4-L5; status post 
diskectomy of L4-L5; and worsening radiculoneuropathy of the 
left lower extremity, causing constant severe pain and 
moderate functional disability. 

This recent evidence of record reflects that the veteran's 
service-connected low back disability is primarily manifested 
by persistent symptoms of radiculoneuropathy of the left 
lower extremity compatible with absent ankle jerk, including 
left foot drop, constant severe pain, weakness, stiffness, 
and severe limitation of motion of the lumbar spine, with 
little intermittent relief.  The Board finds that such 
symptomatology is analogous to persistent symptoms of sciatic 
neuropathy, with characteristic (constant and severe) pain, 
absent ankle jerk (manifested by left foot drop), and 
neurological findings appropriate to the site of the diseased 
disc (sensation deficits in the left distal foot, no left 
extremity deep tendon reflex or left Achilles tendon reflex), 
with little intermittent relief.  Therefore, the Board finds 
that an increased rating to 60 percent is warranted. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5293. 


ORDER

A 60 percent rating for post-operative herniated nucleus 
pulposus of L4-L5 is granted.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

